DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email and voice communication with Douglas Holtz on 8/27/21.
The application has been amended as follows: 

1. 	A method for manufacturing a magnetoresistive memory device, the method comprising: 
forming a first conductor over a substrate; 
forming a first layer stack on the first conductor, the first layer stack including a switching element; 
forming a second layer stack on the first layer stack, the second layer stack including a first ferromagnet; 
forming a mask above the second layer stack, the mask including a first portion and an opening; 
etching the second layer stack with an ion beam that travels through the opening to form a third layer stack; 

etching the first layer stack by reactive ion etching through the opening to form a fourth layer stack, the fourth layer stack having a smaller diameter in an upper section thereof than a diameter in a lower section thereof such that the insulator and the lower section of the fourth layer stack form a continuous surface,
wherein the first layer stack includes a second conductor in a top portion of the first layer stack, and the forming of the insulator includes forming the insulator which continuously covers the side surface of the third layer stack and a portion of a side surface of the second conductor,
wherein the forming of the insulator includes forming the insulator which continuously covers the side surface of the third layer stack and the portion of the side surface of the second conductor except a side surface of the switching element.

21.	(Canceled)

22.	The method according to claim 1, [[21,]] wherein: 
the second conductor is on the switching element.

23.	(Canceled)


Allowable Subject Matter
Claims 1-7, 9, 16-20, 22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Seong, discloses a method for manufacturing a magnetoresistive memory device, the method comprising: forming a first conductor over a substrate; forming a first layer stack on the first conductor, the first layer stack including a switching element; forming a second layer stack on the first layer stack, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811